                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                           )   CASE NO: 19-40940-659
DAKEISHA LANAE COLLINS                           )   Chapter 13
                                                 )
                                                 )   Trustee's Objection to Confirmation
                                                 )   Original Confirmation Hearing set for:
                        Debtor                   )   April 11, 2019 11:00 am


AMENDED TRUSTEE'S OBJECTION TO CONFIRMATION OF 1ST AMENDED PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.     The amended Schedule I appears to incorrectly add self-employment income from childcare
       on line 2 (as if it were W-2 income) instead of listing the income on line 8a, as business
       income, and does not provide an income/expense statement for the business.
2.     Amended Schedule J increases expenses by $756 per month (a 48% increase) without
       explanation.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: April 09, 2019                                /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
OBJCONFAF--DSD                                       Standing Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
April 09, 2019, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on April 09, 2019.

DAKEISHA LANAE COLLINS
3826 SULLIVAN
SAINT LOUIS, MO 63107
19-40940-659    AMENDED TRUSTEE'S OBJECTION TO            04/09/2019
               CONFIRMATION OF 1ST AMENDED PLAN           Page 2 of 2

                                 /s/ Diana S. Daugherty
                                 Diana S. Daugherty
